Citation Nr: 1712109	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-43 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for status post comminuted fracture of the right distal humerus.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veteran (DAV)




WITNESSES AT HEARING ON APPEAL

Veteran and RM


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 and from March 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.  This case was most previously before the Board in November 2013.

In October 2011 the Veteran testified during a hearing at the RO before a Veterans Law Judge no longer employed by the Board.  The Veteran was advised in an October 2016 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether a Board hearing with another VLJ who could participate in deciding the appeal was desired.  In November 2016 the Veteran indicated that he did not desire another Board hearing.

The claims of entitlement to an initial rating in excess of 10 percent for status post comminuted fracture of the right distal humerus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Chronic left ankle strain had its onset during the Veteran's first period of service.

2.  Right ankle disability did not originate in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in October 2008..

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

The Veteran testified at his October 2011 Board hearing that he had received treatment for his ankles at a Naval hospital since 1989-1990.  A November 2013 RO note indicates that the hospital informed the RO that it had no medical records pertaining to the Veteran.

The Board finds that the VA examinations and opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The November 2013 Board remand directed that an attempt to obtain outstanding VA and private records be undertaken, duties which have been accomplished.  Accordingly, there has been compliance with the prior remand.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis 

At the October 2011 Board hearing the Veteran indicated that he had not had problems with his ankles prior to service.  After describing his in-service ankle problems the Veteran stated that he had been having problems with his ankles ever since service.  He indicated that he had received treatment in the 1989-1990 time frame for his ankles from a Navy hospital after leaving service.  As for current treatment, the Veteran was seen every three months or so for his ankle pain.

August 1978, September 1978, and October 1978 STRs indicate that the Veteran received treatment for a sprained left ankle.  The Veteran's left ankle strain was noted to be severe and was casted for four weeks.  As for the right ankle, a February 1985 STR indicates treatment for a first degree right ankle sprain related to a sports injury.  No ankle abnormality was noted on the Veteran's February 1987 service separation examination.

VA treatment records dated in September 2007, November 2008, April 2009, and May 2009 indicate that the Veteran complained of bilateral ankle pain and was issued an ankle brace.  

At an April 2010 VA examination of the left ankle, the Veteran recounted his service injuries and stated that he had experienced pain off and on since service that had gradually worsened over the years.  He indicated that he would wear a brace if he was going to be mobile for long periods.  Physical examination revealed chronic left ankle sprain.  The examiner indicated that it was not likely that the Veteran's current left ankle disability was related to his military service.

At a July 2010 VA right ankle examination the Veteran complained of stiffness and soreness in the morning.  He stated that he had pain "off and on" since service, which had worsened over the years.  The impression was chronic right ankle sprain.  The July 2010 VA examiner indicated, after examining the Veteran and ordering right ankle X-rays (that revealed normal findings), that the Veteran's current right ankle strain was not likely related to his military service as "had there been conditions that have existed for the past 20+ years of his right ankle one would expect to find more significant findings on x-ray."

Left Ankle

The Veteran made multiple, documented complaints of left ankle problems during service, and the Veteran's left ankle sprain required a cast and was noted to be severe.  While it appears the Veteran did not seek treatment for his left ankle symptoms for some years following service, he has maintained that he has had a painful left ankle since service, and the Board is unable to dissociate the Veteran's current left ankle symptoms and diagnosis from service, and service connection for chronic left ankle strain is granted.


Right ankle

Other than a single complaint made during the end of his military service, the Veteran's STRS reveal no complaints related to right ankle problems.  Unlike the severe ankle strain noted for his left ankle, the Veteran's right ankle strain in service was noted to be just first degree.  Further, as noted by the July 2010 VA examiner, it was not likely that the Veteran's current right ankle disability is related to his military service.

A chronic right ankle disability was not shown during service, and the July 2010 VA examiner specifically stated that the Veteran's right ankle disability was not related to the Veteran's military service.  Significantly, there is no competent medical opinion linking any ankle disability to service.

As for the probative value of the July 2010 VA opinion, the Board observes that the July 2010 VA examiner reviewed the Veteran's service and post-service right ankle medical history.  In addition to detailing the medical history of the Veteran's right ankle, the July 2010 VA examiner performed a contemporaneous physical examination.  The Board finds that the July 2010 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a supporting rationale.

While the Veteran is competent to report that he has had right ankle pain since service, the Board observes that his right ankle sprain was noted to be only first degree.  Further, the Board notes that while not in and of itself dispositive, a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this same manner, the Board notes that the record contains medical records dated in 1995, 1996, and 1997 that have extensive orthopedic portions.  These records, however, do not note any complaints by the Veteran related to his right ankle.  In this regard, the Board notes that at a September 1996 VA intake evaluation the Veteran made right foot complaints of itchiness and blisters-there was nothing indicating any right ankle complaints.

In summary, since the most competent evidence of record is against a finding that the Veteran has a chronic right ankle disability related to service, service connection for a right ankle disability is not warranted.

The Board has also carefully considered the benefit of the doubt rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.


ORDER

Service connection for left ankle strain is granted.

Service connection for right ankle disability is denied.


REMAND

As for the issue of entitlement to an initial rating in excess of 10 percent for status post comminuted fracture of the right distal humerus, the Board finds that the medical evidence of record is not sufficient to decide the claim.  In this regard, the Board notes that the Veteran last underwent a VA examination for that disability in March 2010.  Further, the Veteran's representative and the Veteran's own October 2011 Board hearing testimony suggest that the Veteran's disorder may have worsened since that time.  Consequently, another VA examination would be useful in adjudicating the appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has asserted (including at his March 2010 VA joints examination) that he has been unable to work due to his service-connected arm and left ankle disabilities.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since June 2, 2014 and associate them with the record.

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected right arm disability.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

4.  Then, readjudicate the claims.  If either benefit is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


